Amended judgment, Supreme Court, New York County (Donna Marie Mills, J.), entered April 28, 2010, upon a jury verdict in plaintiffs favor, directing defendant to surrender two paintings to plaintiff and bringing up for review an order, same court and Justice, entered March 19, 2010, which denied defendant’s motion to set aside the verdict, unanimously affirmed, without costs. Appeal from order, unanimously dismissed, without costs, as subsumed in the appeal from the amended judgment.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see generally McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]). There exists no basis to disturb the jury’s credibility determinations (see e.g. Bykowsky v Eskenazi, 72 AD3d 590 [2010], lv denied 16 NY3d 701 [2011]). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ. [Prior Case History: 2010 NY Slip Op 30579(U).]